DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-9, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al. (US 2015/0073663). 
Regarding claims 1, 17, and 20, Nilsson teaches a method, vehicle, and non-transitory storage medium comprising: 

generating, using the one or more processors, a plurality of motion constraints for operating the vehicle, wherein at least one motion constraint of the plurality of motion constraints comprises a minimum speed of the vehicle greater than zero to avoid a collision of the vehicle with the object (see at least [0058, 0060] which teaches the longitudinal velocity is above 0); 
identifying, using the one or more processors, one or more motion constraints of the plurality of motion constraints for operating the vehicle to avoid a collision of the vehicle with the object (see at least [0017, 0051, 0098, etc.] which teaches various safety constraints for motion); and 
operating, using the one or more processors, the vehicle in accordance with the one or more motion constraints of the plurality of motion constraints (controlling the vehicle based on constraints is taught throughout the disclosure, see at least [0014, 0015, 0052, etc.]). 
Regarding claims 2 and 18, Nilsson teaches a second motion constraint of the plurality of motion constraints comprises a maximum speed of the vehicle to avoid a collision of the vehicle with the object (see at least 0060, 0061, 0067]). 
Regarding claims 3 and 19, Nilsson teaches a third motion constraint of the plurality of motion constraints comprises a minimum acceleration of the vehicle to avoid a collision of the vehicle with the object (see at least 0060, 0062, 0068]). 
Regarding claim 4, Nilsson teaches a fourth motion constraint of the plurality of motion constraints comprises a maximum acceleration of the vehicle to avoid a collision of the vehicle with the object (see again at least 0060, 0062, 0068]). 
Regarding claim 5, Nilsson teaches identifying, using the one or more processors, a second object, wherein the vehicle has a second likelihood of collision with the second object greater than a threshold; and generating, using the one or more processors, a second plurality of motion constraints for operating the vehicle to avoid a collision of the vehicle with the object (at least [0018, 0045, 0048, etc.] teaches that the collision avoidance system and method of Nilsson is applied to multiple surrounding vehicles).
Regarding claim 6, Nilsson teaches aggregating, using the one or more processors, the plurality of motion constraints for operating the vehicle into a motion planning graph (via the model predictive control MPC and quadratic program formulation QP taught in at least [0015, 0029, 0057, 0093, 0146, etc.]). 
Regarding claim 7, Nilsson teaches associating the motion planning graph with the plurality of motion constraints to generate a minimum-violation motion planning graph; and determining, using the minimum-violation motion planning graph, a minimum number of violations of the plurality of motion constraints (in addition to the above noted paragraphs which describe the MPC and QP, see at least [0141] which teaches engaging in an overtaking maneuver without violating collision avoidance constraints and at least [0147] which teaches optimizing the path). 
Regarding claim 8, Nilsson teaches a fifth motion constraint of the plurality of motion constraints specifies a directional orientation of the vehicle to avoid a collision of the vehicle with the object (see at least [0063, 0064]). 
	Regarding claim 9, Nilsson teaches a sixth motion constraint of the plurality of motion constraints comprises a maximum speed or a maximum acceleration of the vehicle associated with a level of passenger comfort measured by passenger sensors located on the vehicle (see at least [0065, 0100, 0101, 0149, etc.] which teaches a passenger comfort constraint).
Regarding claim 15, Nilsson teaches determining, using hysteresis data, a speed for operating the vehicle based on the plurality of motion constraints (see at least [0060] which teaches using previous time velocity and longitudinal acceleration to calculate a velocity. See also at least claims 9 and 10). 
Regarding claim 16, Nilsson teaches a seventh motion constraint of the plurality of motion constraints comprises a minimum speed of the vehicle to avoid blocking of an intersection by the vehicle (As noted above, Nilsson teaches maintaining a speed above zero, thus the invention of Nilsson would only temporarily block a hypothetical intersection since the vehicle would continue moving through said intersection. Thus the Examiner contends since the prior art is capable of meeting the intended use limitation, the limitation is met). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2015/0073663).
Regarding claims 10, 11 and 12, Nilsson does not appear to explicitly disclose a ranking of constraints or overriding the comfort constraint as of the rejection to claim 9. Nilsson does list restrictions and requirements that include the vehicle stays on the road, and forward/rearward collision constraints per at least [0022, 0075] and claim 5. Nilsson does not appear to list ‘requirements’ related to comfort. The Examiner contends based on Nilsson’s own teaching that it would have been obvious to one having ordinary skill in the art at the time of the invention that the comfort of vehicle passengers would be less important and rank lower in a hierarchy than the safety requirements to keep said passengers from being involved in collisions.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2015/0073663) in view of Anderson et al. (US 2014/0032017).
Regarding claim 13, Nilsson teaches weighting certain variables of constraints, however, Nilsson does not appear to explicitly disclose the identifying of the plurality of motion constraints comprises: weighting, using the one or more processors, a violation of each motion constraint of the plurality of motion constraints by a rank of the motion constraint; and determining, using the one or more processors, a weighted aggregate of a number of violations of the plurality of motion constraints. Anderson teaches a similar thread assessment and collision avoidance system similar to that of Nilsson in which an aggregate weighted threat assessment is determined at least partially based on constraint violations (see at least [0081, 0092, 0099]). Therefore, from the teaching of . 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2015/0073663) in view of Deng (US 2018/0204460).
Regarding claim 14, Nilsson teaches determining, using the one or more processors, that operating the vehicle in accordance with the at least one motion constraint comprising a minimum speed to avoid a collision of the vehicle with the object (see again at least 0058, 0060 and 0143 which teaches reducing a speed of the vehicle). However, Nilsson does not appear to explicitly disclose the vehicle violates a second motion constraint comprising a maximum speed ; and stopping, using the one or more processors, the vehicle. Deng teaches it is well known in the art to provide a vehicle with a collision mitigation and avoidance system which is able to bring the vehicle to a stop when needed in a similar situation (see at least [0017, 0046]). Therefore, from the teaching of Deng, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the collision avoidance system of Nilsson with the ability to stop the vehicle in certain scenarios in order to increase safety for vehicle passengers and other vehicles in the area.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664